                          IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION

MERYL CROSBIE,                                   )
                                                 )   .

         Plaintiff,                              )
                                                 )
         V.                                      )           Case No. 4:18-CV-00143-D
                                                 )
MED FIRST IMMEDIATE CARE AND                     )
FAMILY PRACTICE, P.A.,                           )
                                                 )
         Defendant.                              )


                      ORDER GRANTING REQUEST FOR ENTRY OF DEFAULT
                                AGAINST DEFENDANT

         Before the Court is Plaintiffs Request for the Clerk's Entry of Default against Defendant,.

MED FIRST IMMEDIATE CARE AND FAMILY PRACTICE, P.A.

         Upon consideration, and after due deliberation and sufficient cause appearing therefore, it

is ORDERED that Plaintiffs Request is GRANTED. and Defendant is held in Default.




Dated:    It/- i '} J ()/$
                      r




                                                         Clerk of Court, United Sta       istrict Court
                                                         for the Eastern District of North Carolina '"
